Cuyahoga App. No. 101135, 2014-Ohio-4838. This cause is pending before the court as a jurisdictional appeal. On November 22, 2011, this court found Donald Richard to be a vexatious litigator under S.Ct.Prac.R. 4.03. This court further ordered that Richard was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On December 12, 2014, a motion for leave of court to file a notice of appeal and a memorandum in support of jurisdiction were filed in as case No. 2014-2131. Upon review of the documents, the motion for leave fails to state good cause for allowing the filing and therefore the motion for leave to file is denied. Accordingly, it is ordered by the court that this cause is dismissed.